Title: From Thomas Jefferson to Henry Charles Carey, 21 March 1824
From: Jefferson, Thomas
To: Carey, Henry Charles,Lea, Isaac


Messrs H.C. Carey & I. Lee Philaa
Monticello
Mar. 21. 24.
I have duly recd your favr of the 13th inst. informing me that you propose to print a new edition of the Notes on Virga. it is long since I have paid any attention to that work or it’s contents  & therefore have nothing new to add to it. With my wishes that you may find your account in the undertaking I tender you the assurance of my respects.Th:J.